Approval of the minutes of the previous sitting: see Minutes
The Minutes for yesterday have been distributed.
Are there any comments?
(FR) Madam President, I ask the Members to allow me to take up a few minutes of their time.
I would like to speak on the subject of China. There was a motion for a resolution for today on China, on the case of Mr Gao Zhisheng, a well-known lawyer who is under arrest. There are fears that he will be tortured; his family has just been allowed entry to the United States and there are fears for his life.
Unfortunately, though, as only three subjects may be dealt with, the motion relating to Mr Gao Zhisheng could not be included. We did intend to move it in the March II session. Now, we have been told that there will be no urgent matters in March II because, according to the rules, when there are two plenary sessions in the same month, there can be no urgent matters in the second.
I question this interpretation. In fact, this interpretation refers to the double sessions in September and, prior to that, in October, during which the budget was discussed. The fact that there are two sessions in March is due to the elections; it is a totally exceptional case. This means that we can only deal with human rights issues at the end of April, which is too late.
I therefore ask the Presidency, first, to examine this question and, secondly, to express our immense concern about the case to the Chinese embassy - I can provide you with Mr Gao Zhisheng's case for this purpose - as nobody really knows his whereabouts and there are fears that he may be tortured and his life put in danger.